Case 1:20-cv-20751-RNS Document 12 Entered on FLSD Docket 05/05/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

 Bernardo Zabala, Plaintiff,            )
                                        )
 v.                                     )
                                        ) Civil Action No. 20-20751-Civ-Scola
 Integon National Insurance             )
 Company, Defendant.                    )
            Order Denying Amended Motion to Set Aside Judgment

       This matter is before the Court upon the Plaintiff’s amended motion filed
 pursuant to Federal Rule of Civil Procedure 60(b)(1) for relief the Order
 dismissing this case. (Pl.’s Mot., ECF No. 10; Order, ECF No. 7.) The present
 motion is “amended” because the Court denied the first motion to se t aside the
 judgment for failure to comply with this Court’s Local Rules. (ECF No. 9.) The
 Defendant filed a response in opposition to the motion at bar (ECF No. 11) and
 the Plaintiff filed no reply and the time to do so has passed. Having reviewed the
 motion, the record, and the relevant legal authorities, the Court denies the
 motion (ECF No. 10).
       On March 30, 2020, the Court dismissed this case after the Plaintiff
 “demonstrated a clear pattern of delay or willful contempt.” (Order, ECF No. 7.)
 Specifically, the Plaintiff repeatedly failed to respond to the Defe ndant’s moti on
 to dismiss. On February 25, 2020, the Defendant moved to dismiss the
 complaint, and the Plaintiff’s response to the motion was due on March 6, 2020.
 (ECF No. 3.) Having noticed no response filed by the Plaintiff, the Court sua
 sponte ordered the Plaintiff to respond to the motion on or before March 13,
 2020 and cautioned “that the failure to comply will result in appropriate
 sanctions, including dismissal without prejudice and without further notice.”
 (ECF No. 5.) Then, on March 30, 2020, after more than two weeks passed from
 the extended deadline and warning of dismissal, the Court dismisse d this case .
 The Plaintiff now moves for a third opportunity to oppose the motion to dismiss
 on the basis that “counsel inadvertently failed [to] calendar the deadline” and, on
 a separate occasion “counsel was in a week long trial . . . .” (ECF No. 10 at 1.)
       Federal Rule of Civil Procedure 60(b) allows the Court to vacate a pre vi ous
 order for, among other reasons, “excusable neglect.” Fed. R. Civ. P. 60(b)(1).
 Determining excusable neglect is an equitable determination, considering “all
 relevant circumstances surrounding the party’s omission.” Pioneer Inv. Servs. Co.
 v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). The equities in this
 case do not weigh in favor of vacating the dismissal order.
Case 1:20-cv-20751-RNS Document 12 Entered on FLSD Docket 05/05/2020 Page 2 of 2



         “It is among the most basic of a lawyer’s duties to prosecute his or her
 clients' cases.” Bynes v. Vilos Navigation Co., Case No. 18-CV-61840-UU, 2018
 WL 9372459, at *1 (S.D. Fla. Sept. 21, 2018) (Ungaro, J.). This case involves “not
 a one-time failure to calendar a deadline” (id.), but rather a clear record of
 repeated willful delay in the face of at multiple notices, one of which containe d
 an express warning of dismissal from this Court. First, although not raised by
 either party, upon receipt of the Notice of Removal (ECF No. 1-4), counsel knew
 by operation of Federal Rule of Civil Procedure 81 that a response to the
 complaint would be filed within 21 days of removal. Fed. R. Civ. P. 81(c)(2).
 “From that moment forward, it was incumbent upon Plaintiff’s counsel to
 monitor this docket.” Bynes, 2018 WL 9372459 at *1. Second, the inadvertent
 failure to calendar the motion to dismiss deadline was not excusable neglect.
 See, e.g., Sream, Inc. v. Ecstasy Fashion II, Inc., Case No. 18-CV-61216-BB, 2018
 WL 10374693, at *2 (S.D. Fla. Sept. 19, 2018) (Bloom, J.) (denying motion for
 relief from judgment where plaintiffs “provided no other reason to the Court [ for
 failing to meet deadlines] apart from their system's failure to prope rly cale ndar
 the requisite deadlines”); Melgar v. M.I. Quality Lawn Maint., Inc., Case No. 09-
 22243, 2010 WL 11553187, at *2 (S.D. Fla. Dec. 8, 2010) (Seitz, J.) (denying
 motion for relief from judgment where plaintiffs claimed that “failure to re spond
 [to motion to dismiss] resulted from a calendaring error”).
         Third, the Plaintiff’s failure to respond to the motion is not excused by
 counsel being “backed up on his email” due to a trial from March 9, 2020
 through March 13, 2020. Solaroll Shade & Shutter Corp. v. Bio-Energy Sys., Inc.,
 803 F.2d 1130, 1132 (11th Cir. 1986) (“[A]n attorney's negligent failure to
 respond to a motion does not constitute excusable neglect, even if that attorne y
 is preoccupied with other litigation.”) (citation omitted). The March 9, 2020 Order
 to respond under penalty of dismissal was sent both to counsel and to his law
 firm, Strems Law Firm. (ECF No. 5.) But even if that Order had been sent only to
 Mr. Saldamando, that would not excuse his failure to take any action whatsoever
 during the weeks between March 13, 2020 and March 30, 2020, the day that
 this action was dismissed. (ECF No. 7.) “This was a complete and ongoing
 abdication of Plaintiff’s attorneys’ duties” that the Court finds was unmitigated
 by excusable neglect. Bynes, 2018 WL 9372459, at *1.
         Accordingly, the Court denies the motion (ECF No. 10). This case shall
 remain closed.
         Done and ordered at Miami, Florida, on May 5, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
